Case 3:13-cr-04517-DMS Document 70 Filed 05/08/20 PagelD.239 Page 1 of 6

PROB 12C
(04/08) pacts id:
UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF CALIFORNIA
Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Jose Rodrigo Arechiga-Gamboa (English) Dkt No.: 13CR04517-001-DMS

Reg. No.: 42130-298
Name of Sentencing Judicial Officer: The Honorable Dana M. Sabraw, U.S. District Judge

Original Offense: 21 U.S.C. §§ 952, 960 and 963, Conspiracy to Import Cocaine and Marijuana, a Class A
felony

Date of Revocation Sentence: December 12, 2019

Sentence: 87 months’ custody; 5 years’ supervised release (Special Conditions: Refer to Judgment and
Commitment Order.)

Type of Supervision: Supervised Release Date Supervision Commenced: March 3, 2020
Asst. U.S. Atty.: Matthew James Sutton Defense Counsel: — Frank J. Ragen II
((Retained))

619-231-4330
Prior Violation History: None

 

 

PETITIONING THE COURT

TO ISSUE A NO-BAIL BENCH WARRANT
Case 3:13-cr-04517-DMS Document 70 Filed 05/08/20 PagelD.240 Page 2 of 6

PROBI2A(C)

Name of Offender: Jose Rodrigo Arechiga-Gamboa May 8, 2020
Docket No.: 13CR04517-001-DMS Page 2

 

The probation officer believes that the offender has violated the following condition of supervision:

 

CONDITION(S) ALLEGATION(S) OF NONCOMPLIANCE

(Standard Condition)

The defendant must live at a place 1. On or before May 6, 2020, Mr. Arechiga-Gamboa
approved by the probation officer. If the changed his place of residence without notifying the
defendant plans to change where they live probation officer.

or anything about their living
arrangements (such as the people living
with the defendant), the defendant must
notify the probation officer at least 10
days before the change. In notifying the
probation officer in advance is not
possible due to unanticipated
circumstances, the defendant must notify
the probation officer within 72 hours of
becoming aware of a change or expected
change.

Grounds for Revocation: As to this allegation, I have received and reviewed a letter prepared by a U.S.
Probation Officer which indicates that on May 6, 2020, an attempt to contact the offender at his residence was
made pursuant to a scheduled appointment. Upon arriving at the residence, it was discovered the offender, who
was not present, had removed all of his belonging, except his cellular telephone. Subsequent attempts to reach
the offender were unsuccessful and his current whereabouts are unknown.
Case 3:13-cr-04517-DMS Document 70 Filed 05/08/20 PagelD.241 Page 3 of 6

PROBI2(C)
Name of Offender: Jose Rodrigo Arechiga-Gamboa May 8, 2020
Docket No.: 13CR04517-001-DMS Page 3

 

VIOLATION SENTENCING SUMMARY

SUPERVISION ADJUSTMENT

Only weeks after his release from custody and arriving to his supervision district, the offender has absconded
from supervised release. At the time of this writing, his whereabouts is unknown. As a result, his adjustment to
supervised release is deemed poor.

OFFENDER PERSONAL HISTORY/CHARACTERISTICS
The offender’s whereabouts is unknown.
A review of the offender’s criminal history does not reveal any additional convictions or arrests.

The presentence report indicates Mr. Arechiga-Gamboa planned to reside in Mexico post-release where he
reportedly has family.

There was reportedly no history of substance abuse, health or mental health problems.
SENTENCING OPTIONS
CUSTODY

Statutory Provisions: Upon the finding of a violation, the court may modify the conditions of supervision;
extend the term (if less than the maximum authorized term was previously imposed); or revoke the term of
supervised release. 18 U.S.C. § 3583(e)(2) and (3).

If the court revokes supervised release, the maximum term of imprisonment upon revocation is 5 years.
18 U.S.C. § 3583(e)(3).

USSG Provisions: The allegation (failure to report change of address) constitutes a Grade C violation. USSG
§7B1.1(a)(3)(A), p.s.

Upon a finding of a Grade C violation, the court may (A) revoke supervised release; or (B) extend the term
and/or modify the conditions of supervision. USSG §7B1.3(a)(2), p.s.

A Grade C violation with a Criminal History Category I (determined at the time of sentencing) establishes an
imprisonment range of 3 to 9 months. USSG § 7B1.4, p.s.

It is noted that in the case of a Grade C violation, and where the minimum term of imprisonment determined
under USSG §7B1.4, p.s., is at least one month but not more than six months, the minimum term may be
satisfied by (A) a sentence of imprisonment; or (B) a sentence of imprisonment that includes a term of
supervised release with a condition that substitutes community confinement... for any portion of the minimum
term. USSG §7B1.3(c)(1), p.s.

Since “the original sentence was the result of a downward departure ... an upward departure may be warranted”
upon revocation. The court can depart from the available imprisonment range and impose a sentence of up to
the statutory maximum of 60 months. USSG § 7B1.4, p.s., comment (n. 4) and 18 U.S.C. § 3583(e)(3).
Case 3:13-cr-04517-DMS Document 70 Filed 05/08/20 PagelD.242 Page 4 of 6

PROBI2(C)
Name of Offender: Jose Rodrigo Arechiga-Gamboa May 8, 2020
Docket No.: 13CR04517-001-DMS Page 4

 

RECOMMENDATION/JUSTIFICATION

 

Mr. Arechiga-Gamboa, only weeks after his term of supervised release commenced, apparently absconded.
Presently, his whereabouts is unknown.

The offender has breached the trust of the Court by committing the noncompliance conduct alleged herein. As
such, it is believed a custodial sanction is appropriate to hold the offender accountable for his actions. Should
the Court find Mr. Arechiga-Gamboa in violation of his conditions of supervised release, it is recommended his
term be revoked with an imposition of a custodial sanction of nine months, commensurate with the totality of
the violation conduct. Additionally, it is recommended this custodial sanction be followed by 51 months’
supervised release, with the same conditions previously ordered.

I declare under penalty of perjury that the
foregoing is true and correct.

Executed on: May 8, 2020

Respectfully submitted: Reviewed and approved:
DANIEL J. KILGORE
CHIEF PROBATION OFFICER

» VA LTS tl 5k Ra

4

Mare W. Ryan C Kim rly A. Pelot
Senior U.S. Probation Officer Supefvisory U.S+Probation Officer
619-409-5114
Case 3:13-cr-04517-DMS Document 70 Filed 05/08/20 PagelD.243 Page 5 of 6

PROBI2CW May 8, 2020

VIOLATION SENTENCING SUMMARY

. Defendant: Arechiga-Gamboa, Jose Rodrigo

 

. Docket No. (Year-Sequence-Defendant No.): _13CR04517-001-DMS

 

. List Each Violation and Determine the Applicable Grade (See USSG § 7B1.1):

 

 

 

 

 

 

 

 

Violation(s) Grade
Failure to report change of address C
. Most Serious Grade of Violation (See USSG § 7B1.1(b)) [ Cc ]
. Criminal History Category (See USSG § 7B1.4(a)) [ I ]
. Range of Imprisonment (See USSG § 7B1.4(a)) [3to 9 months ]

. Unsatisfied Conditions of Original Sentence: List any restitution, fine, community confinement, home
detention, or intermittent confinement previously imposed in connection with the sentence for which revocation
is ordered that remains unpaid or unserved at the time of revocation (See USSG § 7B1.3(d)):

Restitution ($) Community Confinement
Fine ($) Home Detention

Other Intermittent Confinement
Case 3:13-cr-04517-DMS Document 70 Filed 05/08/20 PagelD.244 Page 6 of 6

PROB12(C)

 

Name of Offender: Jose Rodrigo Arechiga-Gamboa May 8, 2020
Docket No.: 13CR04517-001-DMS Page 6
THE COURT ORDERS:

J AGREE. A NO-BAIL BENCH WARRANT BE ISSUED BASED UPON A FINDING OF
PROBABLE CAUSE TO BRING THE OFFENDER BEFORE THE COURT TO SHOW CAUSE
WHY SUPERVISED RELEASE SHOULD NOT BE REVOKED FOR THE ALLEGED
VIOLATIONS.

DISAGREE. THE ISSUANCE OF A SUMMONS ORDERING THE OFFENDER TO APPEAR
BEFORE THE COURT ON , AT , TO SHOW CAUSE WHY SUPERVISED
RELEASE SHOULD NOT BE REVOKED.

 

Other

 

 

 

 

A fh 5+ 8-A0

The Honorable Dana M. Sabrasss—~ © Date
U.S. District Judge
